


110 HR 5904 IH: Safe FEAST Act of 2008
U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5904
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. Costa (for
			 himself, Mr. Putnam,
			 Mr. Cardoza,
			 Mr. Nunes, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  establish new procedures and requirements to improve the safety of food,
		  whether produced and distributed domestically or imported into the United
		  States, by providing for improved information technology to identify high-risk
		  imports and for enhanced capacity in the United States and in foreign
		  governments to identify and address food safety issues on a scientific basis,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Safe Food Enforcement, Assessment, Standards and Targeting
			 Act of 2008 or as the Safe FEAST Act of 2008 .
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Inspection of records during food-related
				emergencies.
					Sec. 4. Hazard analysis and risk-based preventive
				controls.
					Sec. 5. Mandatory foreign supplier safety assurance
				program.
					Sec. 6. Certification of certain imports by competent authority
				of exporting country.
					Sec. 7. Voluntary qualified importer program.
					Sec. 8. Recognition of qualified laboratories for analyses of
				imported foods.
					Sec. 9. Standards for the safety of fruits and
				vegetables.
					Sec. 10. Targeting of inspection resources for domestic
				facilities and points of entry.
					Sec. 11. Recognition of third party certification
				programs.
					Sec. 12. Fees relating to food.
					Sec. 13. Biennial registration renewal.
					Sec. 14. Mandatory recall authority.
					Sec. 15. Building capacity of foreign governments.
					Sec. 16. Domestic capacity building and annual report on food
				safety programs.
					Sec. 17. Authorization of appropriations.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)American consumers
			 have a vital interest in a safe, affordable, and wholesome food supply;
				(2)maintenance of a
			 safe food supply requires scientifically based food safety standards;
				(3)food production and
			 distribution is increasingly global;
				(4)ensuring the
			 safety of the food supply, regardless of the source of the food, is a
			 responsibility shared by food producers, processors, and retailers and by
			 Federal, State, and local agencies;
				(5)assurance of the
			 safety of food is best achieved by the adoption of appropriate food production
			 and processing practices and procedures;
				(6)enhanced
			 cooperation among regulatory agencies worldwide is critical to maintenance of a
			 safe food supply;
				(7)food producers,
			 processors, and retailers have a vital role in ensuring the safety of the food
			 supply;
				(8)food producers, processors, and retailers
			 are best situated to ensure the implementation of science-based food safety
			 standards worldwide;
				(9)in order to provide appropriate oversight,
			 regulatory agencies with responsibility for food safety must have access to
			 adequate scientific resources, modern information technology systems, modern
			 and efficient laboratories, and adequate inspectional capacity;
				(10)ensuring the
			 adequacy of resources for regulatory agencies is a public responsibility;
			 and
				(11)efficient and
			 effective enforcement of food safety requirements for imported foods
			 necessitates a risk-based systems approach.
				3.Inspection of records
			 during food-related emergencies
			(a)In
			 generalSection 414 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350c) is amended—
				(1)by redesignating subsections (b), (c), and
			 (d) as subsections (c), (d), and (e), respectively; and
				(2)by inserting after
			 subsection (a) the following:
					
						(b)Records
				inspections during food-related emergenciesIf the Secretary has
				a reasonable belief that an article of food presents a threat of serious
				adverse health consequences or death to humans or animals, during a
				food-related emergency, the Secretary—
							(1)may have access to
				and copy all records relating to such article of food in the same manner and
				for the same purpose as described in subsection (a); and
							(2)shall, from each
				person (excluding farms and restaurants) who manufactures, processes, packs,
				distributes, receives, holds, or imports an article of food related to the
				article of food referred to under paragraph (1) (such as an article of food
				produced on the same manufacturing line as such article of food under paragraph
				(1)) at the request of an officer or employee duly designated by the Secretary,
				have permission for such officer or employee, upon presentation of appropriate
				credentials and a written notice to such person, at reasonable times and within
				reasonable limits and in a reasonable manner, to have access to and copy all
				records relating to such related article that are needed to assist the
				Secretary in determining whether the food presents a threat of serious adverse
				health consequences or death to humans or
				animals.
							.
				
				(b)Conforming
			 amendments
				(1)Section 301(e) of
			 such Act (21 U.S.C. 331(e)) is amended by striking 414(b) and
			 inserting 414(c).
				(2)Section 704(a)(1)
			 of such Act (21 U.S.C. 374(a)(1)) is amended by striking 414(d)
			 and inserting 414(e).
				4.Hazard analysis
			 and risk-based preventive controls
			(a)In
			 generalChapter IV of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.) is amended by
			 adding at the end the following:
				
					418.Hazard analysis
				and risk-based preventive controls
						(a)In
				generalEach owner, operator, or agent in charge of a facility,
				as defined in subsection (k)(1), shall, in accordance with this section—
							(1)evaluate the
				hazards that could affect products from such facility;
							(2)identify and
				implement risk-based preventive controls to keep such hazards from occurring or
				to significantly minimize their occurrence and provide reasonable assurances
				that a product is not adulterated;
							(3)monitor the
				performance of those controls;
							(4)maintain records
				of this monitoring as a matter of routine practice; and
							(5)provide for
				inspection of the facility at such frequency, but not less often than
				biennially, as the Secretary may specify, with an increase in the periodicity
				of such inspections based on facilities identified as having an increased
				risk.
							(b)Hazard
				analysisThe owner, operator, or agent in charge of a facility
				shall identify and evaluate known or reasonably foreseeable biological,
				chemical, and physical hazards that may be associated with the facility.
						(c)Preventive
				controls
							(1)ImplementationThe
				owner, operator, or agent in charge of a facility shall identify and implement
				reasonably appropriate preventive controls so that—
								(A)risks identified
				in the hazard analysis conducted under subsection (b) will not affect the food
				manufactured, processed or packed by such facility;
								(B)the food will not
				be adulterated under section 402; and
								(C)the food will not
				present a threat of serious adverse health consequences or death to humans or
				animals.
								(2)ControlsPreventive
				controls include, at a minimum, the following practices that improve the safety
				of the food:
								(A)Sanitation
				procedures for food contact surfaces and utensils and food-contact surfaces of
				equipment.
								(B)Supervisor,
				manager, and employee hygiene training.
								(C)An environmental
				monitoring program to verify the effectiveness of pathogen controls.
								(D)An allergen
				control program to ensure that products do not contain allergens that are not
				declared on the label.
								(E)A recall
				contingency plan.
								(F)Good manufacturing
				practices.
								(d)Monitoring of
				effectivenessThe owner, operator, or agent in charge of a
				facility shall monitor the effectiveness of the preventive controls implemented
				under subsection (c) to provide reasonable assurances that none of the outcomes
				set forth in subsection (c)(1) shall occur.
						(e)Corrective
				actionsThe owner, operator,
				or agent in charge of a facility shall establish procedures that a facility
				will implement if the preventive controls implemented under subsection (c) are
				found to be ineffective through effectiveness monitoring under subsection (d)
				or if an adulteration or recall situation warrants such action.
						(f)VerificationThe
				owner, operator, or agent in charge of a facility shall verify that—
							(1)the preventive
				controls implemented under subsection (c) are adequate to control the hazards
				found under subsection (b);
							(2)the owner,
				operator, or agent is conducting monitoring in accordance with subsection
				(d);
							(3)the owner,
				operator, or agent is making appropriate decisions about corrective actions
				taken under subsection (e); and
							(4)there is
				documented, periodic revalidation of the plan under subsection (h) to ensure
				that the plan is still relevant to the raw materials as well as to conditions
				and processes in the facility.
							(g)Risk assessment
				and preventive control implementation planEach owner, operator,
				or agent in charge of a facility shall prepare a written plan that documents
				and describes the procedures used by the facility to comply with the
				requirements of this section, including analyzing the hazards under subsection
				(b) and identifying the preventive controls adopted to address those hazards
				under subsection (c). Such written plan, together with documentation that the
				plan is being implemented, shall be made promptly available to a duly
				authorized representative of the Secretary upon oral or written request for the
				purpose of verifying compliance with this requirement.
						(h)Requirement To
				reanalyzeEach owner, operator, or agent in charge of a facility
				shall conduct a reanalysis under subsection (b), at a minimum, biennially, or
				whenever a significant change is made in the activities conducted at a facility
				operated by such owner, operator, or agent if the change creates a reasonable
				potential for a new hazard or a significant increase in a previously identified
				hazard. Such reanalysis shall take into account any new scientific or
				technological advances and any additional preventive controls needed to address
				the hazard identified, if any, and shall be implemented before any change in
				activities at the facility is commenced. Such owner, operator, or agent shall
				revise the written plan required under subsection (g) if such a significant
				change is made or document the basis for the conclusion that no additional or
				revised preventive controls are needed.
						(i)Exception for
				food facilities in compliance with applicable HACCP or other regulatory
				standardsThis section shall
				not apply to an owner, operator, or agent in charge of a facility that
				processes a food if such facility is subject to the standards for a Hazard
				Analysis Critical Control Points Program or other regulatory program of the
				Food and Drug Administration relating to that food.
						(j)Exception for
				facilities in compliance with section 419This section shall not
				apply to an owner, operator, or agent in charge of a facility that is subject
				to section 419.
						(k)DefinitionsFor
				purposes of this section:
							(1)FacilityThe term facility means a
				domestic or a foreign facility that is required to register under section 415,
				but does include a warehouse that—
								(A)holds food
				packaged for sale to consumers or packed in cases for commercial distribution;
				and
								(B)does not process
				food or otherwise expose food to the environment in a way as to dramatically
				increase the likelihood for contamination, not including processing incidental
				to the handling of fruits and vegetables that may be held in the warehouse and
				regulated under section 419.
								(2)Reasonably
				appropriate science-based preventive controlsThe term
				reasonably appropriate science-based preventive controls means
				those procedures, practices, and processes that a person knowledgeable about
				the processing and packing of food and science-based food safety practices
				would have employed to address the hazards identified during the hazard
				analysis under subsection (b) at the time of such analysis. Such term does not
				include those controls that result in a food that is not commercially
				viable.
							.
			(b)Guidance
			 documentNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall issue a guidance document related to the
			 preparation of a hazard analysis and preventive control plan required under
			 section 418 of the Federal Food, Drug, and Cosmetic Act, as added by subsection
			 (a).
			(c)Regulations
				(1)In
			 generalThe Secretary of Health and Human Services shall
			 promulgate regulations to establish minimum standards for the effective
			 implementation of section 418 of the Federal Food, Drug, and Cosmetic Act, as
			 added by subsection (a).
				(2)ContentThe
			 regulations promulgated under paragraph (1) shall—
					(A)be consistent with
			 the principles contained in internationally recognized hazard analysis and
			 preventive control standards; and
					(B)provide sufficient
			 flexibility to be applicable in all situations, including in the operations of
			 small businesses.
					(3)ReviewIn
			 promulgating the regulations under paragraph (1), the Secretary shall review
			 regulatory hazard analysis and preventive control programs in existence on the
			 date of enactment of this Act to ensure that the program under such section 418
			 is consistent with applicable internationally recognized standards in existence
			 on such date.
				(d)Prohibited
			 actsSection 301 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331) is amended by adding at the end the following:
				
					(oo)The operation of a
				facility that processes or packs food for sale in the United States if the
				person who operates such facility has not conducted the hazard analysis
				required under section 418(b), implemented reasonably appropriate science-based
				preventive controls under section 418(c) in accordance with 418(g), failed to
				conduct a reanalysis as required under section 418(h), or failed to have a plan
				documenting compliance with section
				418.
					.
			(e)Effective
			 date
				(1)General
			 ruleThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
				(2)ExceptionsNotwithstanding
			 paragraph (1)—
					(A)the amendments
			 made by this section shall apply to a small business (as defined in the small
			 business size regulations of the Small Business Administration, as specified in
			 part 121 of title 13, Code of Federal Regulations) after the date that is 2
			 years after the date of enactment of this Act; and
					(B)the amendments
			 made by this section shall apply to a very small business (as defined in such
			 regulations) after the date that is 3 years after the date of enactment of this
			 Act.
					5.Mandatory foreign
			 supplier safety assurance program
			(a)In
			 generalChapter VIII of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381 et seq.) is amended by
			 adding at the end the following:
				
					805.Mandatory
				foreign supplier safety assurance program
						(a)Foreign supplier
				safety assurance program
							(1)In
				generalEach U.S. importer of record shall adopt and document a
				foreign supplier safety assurance program to assure that food imported into the
				United States—
								(A)is in compliance
				with the requirements of section 418;
								(B)is not adulterated
				under section 402; and
								(C)does not pose a threat of serious adverse
				health consequences or death.
								(2)Treatment of
				certain customs brokersFor
				purposes of this section, an importer of record shall not
				include a person holding a valid license under section 1641 of title 19, United
				States Code (commonly referred to as a customs broker), if the
				customs broker has executed a written agreement with another person who has
				agreed to comply with the requirements of this section with regard to food
				imported or offered for import by the customs broker.
							(b)Requirements
							(1)In
				generalA foreign supplier safety assurance program shall include
				such risk-based processes and procedures as the U.S. importer of record
				determines to be necessary and appropriate to reasonably ensure that food
				imported into the United States by the importer of record complies with U.S.
				food safety requirements in accordance with section 418 and is not adulterated
				within the meaning of section 402.
							(2)Components of a
				foreign supplier safety assurance programIn establishing a foreign supplier safety
				assurance program, a U.S. importer of record shall verify, with respect to each
				foreign supplier from which it obtains food, that the foreign supplier has an
				effective safety assurance program. Such verification may include certification
				by a recognized third party certification program (under section 421), but such
				certification from the approved third party certification program shall not
				serve as the sole means that may be accepted by the Secretary of verification
				of adherence to a foreign supplier safety assurance program. An effective
				safety assurance program shall include, at a minimum, an evaluation of hazards
				in accordance with section 418 and the implementation of reasonable and
				appropriate preventive controls.
							(c)GuidanceWithin
				270 days of the date of the enactment of this section, the Secretary shall
				issue guidance to assist U.S. importers of record in developing foreign
				supplier safety assurance programs.
						(d)Record
				accessRecords of a U.S. importer of record related to a foreign
				supplier safety assurance program shall, for a period of not less than 2 years,
				be made available promptly to the Secretary upon written or oral
				request.
						.
			(b)Prohibited
			 actsSection 301 of such Act (21 U.S.C. 331), as amended by
			 section 4(d), is further amended by adding at the end the following:
				
					(pp)The importation or offering for importation
				of a food if the importer of record does not have in place a foreign supplier
				safety assurance program in compliance with section
				805.
					.
			(c)ImportsSection
			 801(a) of such Act (21 U.S.C. 381(a)) is amended by inserting or section
			 805 after or in violation of section 505.
			6.Certification of
			 certain imports by competent authority of exporting country
			(a)In
			 generalWhenever the Secretary of Health and Human Services (in
			 this section referred to as the Secretary) determines to enter
			 into a memorandum of understanding or equivalent agreement with the regulatory
			 authorities of another country with responsibility for food safety, the
			 Secretary shall include in such memorandum of understanding or equivalent
			 agreement a provision to provide for the certification of certain foods offered
			 for import into the United States by a competent regulatory authority in the
			 country of export.
			(b)CertificationSuch
			 certification provision shall provide that, upon reasonable notice given by the
			 Secretary, and as a condition of permitting the importation of food from a
			 specific foreign country or from a specific facility within a foreign country,
			 a competent regulatory authority in the exporting country agrees to certify
			 that each specific shipment of food or food from a specific facility offered
			 for importation into the United States has been produced, packaged, and held
			 under conditions that meet United States food safety standards. Nothing in this
			 section shall limit the Secretary’s ability to conduct random checks of
			 imported food or to take such other steps as the Secretary deems necessary to
			 assure the safety of imported food.
			(c)Notification and
			 detentionWhenever the Secretary has entered into a memorandum of
			 agreement that includes a certification requirement, the Secretary shall notify
			 the Secretary of Homeland Security. The Secretary of Homeland Security shall
			 deny entry to any food offered for import for which a certification under this
			 section has been required if such certification has not been provided in a
			 manner deemed timely and appropriate by the Secretary.
			(d)Registry of
			 certified facilitiesThe Secretary shall maintain a registry of
			 facilities with respect to which certification has been made under this
			 section.
			7.Voluntary
			 qualified importer programChapter VIII of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 381 et seq.), as amended by section 5(a), is further
			 amended by adding at the end the following:
			
				806.Voluntary
				qualified importer program
					(a)In
				generalBeginning not later than 1 year after the date of
				enactment of this section, the Secretary shall establish a program, in
				consultation with the Secretary of Agriculture and Secretary of Homeland
				Security, to provide for the expedited review and importation of food products
				offered for importation by U.S. importers of record who have voluntarily agreed
				to participate in such program. In establishing such a program, the Secretary
				shall ensure that the program does not impose redundant requirements on persons
				who participate in existing border security programs. In determining
				eligibility to participate in such a program, the Secretary shall consider,
				among other relevant information, the following:
						(1)Nature and
				risk-profile of the food or ingredient to be imported.
						(2)Compliance history
				of the foreign supplier.
						(3)Capability of the regulatory system of the
				country of export to ensure compliance with United States food safety
				standards, including hazard analysis and preventive control measures in
				accordance with section 418.
						(4)Compliance of the
				importer of record with the requirements of section 805.
						(5)Whether the importer of record has been
				certified by a recognized third party certification program under section
				421.
						(6)Any other factors the Secretary deems
				necessary.
						(b)Voluntary
				participationAn importer of record may request the Secretary to
				provide for the expedited review and importation of designated foods in
				accordance with the procedures established by the Secretary and the Secretary
				may establish a list of foods for which expedited review and importation under
				this section is authorized.
					(c)FeeA
				fee is established under section 741 for participation of facilities in the
				program under this
				section.
					.
		8.Recognition of
			 qualified laboratories for analyses of imported foods
			(a)In
			 generalThe Secretary of Health and Human Services shall provide
			 for the recognition of laboratories with a demonstrated capability to conduct
			 analytical testing of food products through programs administered by other
			 government agencies, or by qualified nongovernmental organizations and shall
			 establish a registry of laboratories that have been so recognized.
			(b)CriteriaThe
			 Secretary of Health and Human Services shall require, as a condition of
			 inclusion in the registry provided for under subsection (a), that entities
			 providing laboratory analyses establish to the satisfaction of the agency or
			 organization that is providing the recognition that—
				(1)appropriate
			 sampling and analytical procedures are followed and reports of analyses are
			 certified as true and accurate;
				(2)internal quality
			 systems are established and maintained;
				(3)procedures exist
			 to evaluate and respond promptly to complaints regarding analyses and other
			 activities for which the laboratory is recognized; and
				(4)individuals who
			 conduct the analyses are qualified by training and experience to do so.
				(c)Review of
			 recognitionAny agency or organization that maintains a program
			 under which laboratories are recognized as qualified to conduct analyses in
			 accordance with the criteria set forth in this section shall conduct periodic
			 assessments of the qualifications of the laboratories that have been recognized
			 by it and shall promptly revoke the recognition of any laboratory found not to
			 be in compliance with the agency’s or organization’s standards. The agency or
			 organization shall also promptly notify the Secretary of Health and Human
			 Services of any change in the status of a previously recognized laboratory and
			 the Secretary shall promptly revise the registry maintained under subsection
			 (a).
			(d)Alternative
			 laboratoriesNothing in this
			 section shall prevent a person from using an alternative laboratory, such as a
			 university or food company laboratory, so long as such person submits—
				(1)to
			 the Secretary evidence to establish the qualifications of the laboratory and a
			 reference to the validated test method (or methods) used; and
				(2)to the Food and
			 Drug Administration all testing results and data.
				9.Standards for the
			 safety of fruits and vegetables
			(a)In
			 generalChapter IV of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.), as amended by
			 section 4(a), is amended by adding at the end the following:
				
					419.Standards for
				the safety of fruits and vegetables
						(a)DefinitionFor purposes of this section, the term
				fruits and vegetables shall mean raw agricultural products as
				defined in section 201(r).
						(b)In
				generalNot later than 1 year after enactment of this section,
				the Secretary, in consultation with the Secretary of Agriculture and
				representatives of State departments of agriculture, shall publish a notice of
				proposed rulemaking to establish regulations for the safe production,
				harvesting, and packaging of those types of fruits and vegetables for which the
				Secretary has determined that such regulations are necessary to minimize the
				risk of serious adverse health consequences.
						(c)Final
				regulationNot later than 1 year after the close of the comment
				period on the notice of proposed rulemaking under subsection (a), the Secretary
				shall adopt a final regulation covering those types of fruits and vegetables
				for which the Secretary has determined that such regulations are necessary to
				minimize the risk of serious adverse health consequences. The final regulation
				shall provide a reasonable period of time for implementation, taking into
				account the needs of small businesses for additional time to comply. The final
				regulation shall provide for coordination of education and enforcement
				activities by the Secretary of Agriculture, appropriate State and local
				agencies, and appropriate agencies of foreign governments.
						(d)CooperationThe Secretary shall work with State and
				local public health officials in carrying out this section. The Secretary shall
				coordinate activities with the Secretary of Agriculture related to on-farm
				requirements for growers including the development of food safety standards and
				enforcement mechanisms that will address regulations adopted under subsection
				(c).
						(e)CriteriaThe
				regulations adopted under subsection (b) shall—
							(1)set forth those
				procedures, processes, and practices as the Secretary determines to be
				reasonably necessary to minimize the introduction of known or reasonably
				foreseeable biological, chemical, and physical hazards into fruits and
				vegetables and to provide reasonable assurance that the fruits and vegetables
				are not adulterated under section 402;
							(2)permit States and
				foreign governments to seek variances from the requirements of the regulations,
				where the State or foreign government determines that the variance is necessary
				in light of local growing conditions and that the procedures, processes, and
				practices to be followed under the variance are reasonably likely to ensure
				that the fruits or vegetables are not adulterated within the meaning of section
				402 to the same extent as the requirements of the regulation adopted under
				subsection (b);
							(3)require that any
				State or foreign government seeking a variance under paragraph (2) shall first
				notify the Secretary of the intended variance and the basis for it, and the
				Secretary may grant the variance after 90 days of such notification if
				Secretary does not communicate objections or modifications to the intended
				variance to the respective State or foreign government prior to the conclusion
				of the 90-day period; and
							(4)provide for
				publication of notices of requests for variances under paragraph (2) at the
				time they are received.
							(f)EnforcementThe Secretary shall coordinate enforcement
				under this section with appropriate State and local agencies and with
				appropriate agencies of foreign governments. In enforcing any standards for the
				safety of fruits and vegetables, the Secretary shall, to the maximum extent
				practicable, use the Department of Agriculture and state agricultural agencies.
				Such enforcement may be in the form of audit-based verification systems or
				other methods of inspection.
						(g)Guidance for
				good agricultural practicesNot later than 1 year after the date
				of the enactment of this section, the Secretary shall publish updated guidance,
				in coordination with the Secretary of Agriculture and representatives of State
				departments of agriculture, based on the most currently available scientific
				evidence, for the safe production, harvesting, and packaging of fruits and
				vegetables. The Secretary shall publish subsequently updated guidance, as
				necessary.
						(h)ScopeThis
				section shall apply to the production, harvesting, and packaging of fruits and
				vegetables intended for human consumption, but not to—
							(1)activities
				involving the further processing of fruits and vegetables which shall be
				subject to section 418; or
							(2)those activities that occur in a retail
				food establishment (as such term is defined in regulations to carry out section
				415(b)(1)).
							.
			(b)ProhibitedSection
			 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331), as amended by
			 sections 4(d) and 5(b), is further amended by adding at the end the
			 following:
				
					(qq)Production, harvesting, or packaging of
				fruits or vegetables not in accordance with the regulations or a variance
				issued under section
				419(d)(2).
					.
			10.Targeting of
			 inspection resources for domestic facilities and points of entryChapter IV of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 341 et seq.), as amended by sections 4(a) and 9(a), is
			 amended by adding at the end the following:
			
				420.Targeting of
				inspection resources for domestic facilities and points of entry
					(a)Identification
				and inspection of facilities
						(1)IdentificationThe Secretary shall allocate resources to
				inspect facilities according to the risk profile of the facilities, which shall
				be based on the following factors:
							(A)The risk profile
				of the food manufactured, processed, packed, handled, prepared, treated,
				distributed, or stored at the facility.
							(B)The facility's
				history of food recalls, outbreaks, and violations of food safety
				standards.
							(C)The rigor of the
				facility's hazard analysis and risk-based preventive controls.
							(D)Whether the facility has been certified to
				conform with United States food safety standards by a recognized third party
				certification program under section 421.
							(E)Any other criteria
				deemed necessary and appropriate by the Secretary for purposes of allocating
				inspection resources.
							(2)InspectionsThe
				Secretary shall conduct inspections of domestic facilities identified under
				paragraph (1) as high-risk facilities not less often than once a year.
						(b)Identification
				and inspection of points of entryThe Secretary shall inspect
				shipments of food imported into the United States according to the risk profile
				of the food shipment, which shall be based on the following factors:
						(1)The risk profile
				of the food imported.
						(2)The risk profile
				of the origin of the food imported.
						(3)The history of food
				recalls, outbreaks, and violations of food safety standards of the food
				importer.
						(4)The rigor of the
				foreign supplier verification of the food importer under section 805.
						(5)Whether the food
				importer participates in the Voluntary Qualified Importer Program under section
				806.
						(6)Whether the facility has been certified to
				conform with United States food safety standards by a recognized third party
				certification program under section 421.
						(7)Any other criteria
				deemed necessary and appropriate by the Secretary for purposes of allocating
				inspection resources.
						(c)FacilityFor
				purposes of this section, the term facility has the meaning given
				that term in section
				415.
					.
		11.Recognition of
			 third party certification programsChapter IV of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 341 et seq.), as amended by sections 4(a), 9(a), and
			 10, is amended by adding at the end the following:
			
				421.Recognition of
				third party certification programs
					(a)In
				generalBeginning not later
				than 2 years after the date of the enactment of this section, the Secretary
				shall establish a process under which a third party may apply to the Secretary
				for recognition of a third party certification program it operates.
					(b)Recognition of
				programs
						(1)In
				generalThe Secretary may not recognize a third party with
				respect to its operation of a third party certification program unless the
				following requirements are met:
							(A)The third party has demonstrated the
				capacity and competence to operate a third party certification program.
							(B)The processes and
				standards used by the third party in the auditing and certification of food
				processors and producers are sufficient to verify compliance of such producers
				and processors with federal food safety standards.
							(C)The third party
				must conform to requirements established by the Secretary, including periodic
				reevaluation by the Secretary. In establishing such requirements, the Secretary
				shall consider existing standards and procedures established by national and
				international accreditation organizations.
							(2)Application of
				accreditationIn approving third parties with respect to third
				party accreditation programs under this section, the Secretary may take into
				account the accreditation of such entities and programs by national and
				international accreditation organizations.
						(3)RegistryThe Secretary shall maintain a registry of
				recognized third party certification programs.
						(c)Third party
				certification program definedIn this section:
						(1)The term
				third party certification program means an independent auditing
				and certification program—
							(A)that evaluates the
				food safety management systems and practices of food producers and processors
				using recognized auditing standards; and
							(B)that only certifies
				such producers or processors that it determines are in compliance with such
				standards.
							(2)The term
				recognized third party certification program means a third party
				certification program, and the entity operating which, is recognized under this
				section.
						(d)ConstructionNothing in the section should be construed
				to limit the ability of the Secretary or a designated agent of the Secretary to
				conduct random checks of imported food or audit facilities as the Secretary
				deems necessary to ensure compliance with federal food safety standards.
					(e)Termination of
				recognitionThe Secretary may
				terminate the recognition of a third party with respect to its operation of a
				third party accreditation program under this section—
						(1)following an
				investigation and finding by the Secretary that the third party or program is
				no longer in compliance with requirements for recognition under this section;
				or
						(2)following the
				party’s refusal to allow United States officials to conduct such audits as may
				be necessary to ensure continued compliance of the entity and program with the
				applicable requirements of this
				section.
						.
		12.Fees relating to
			 food
			(a)In
			 generalChapter VII of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 371 et seq.) is amended—
				(1)by redesignating
			 sections 741 and 742 as sections 744 and 745, respectively; and
				(2)by adding at the
			 end of subchapter C the following:
					
						3Fees
				Relating to Food
							741.Authority to
				collect and use reimbursable fees for voluntary qualified importer
				program
								(a)Fees for
				voluntary qualified importer programFor fiscal year 2009 and
				each subsequent fiscal year, the Secretary shall, in accordance with this
				section, assess and collect fees from each importer required to register under
				section 415 which participates in the voluntary qualified importer program
				under section 806 in such year, to reimburse the Food and Drug Administration
				for the administrative costs of that importer’s participation in such program
				for such year.
								(b)Establishment of
				fees
									(1)In
				generalSubject to subsection (c), the Secretary shall establish
				a fee schedule for reimbursable expenses to be collected under this section for
				each fiscal year specified in section (a), based on the methodology described
				in paragraph (2). The Secretary shall publish such fee schedule for a fiscal
				year in a Federal Register notice not later than 60 days before the beginning
				of each fiscal year.
									(2)Fee methodology
				and fee schedule
										(A)Fee
				methodologyFees amounts established for collection shall be
				based on 100 percent of the Secretary’s actual costs of the activities for each
				importer participating in the voluntary qualified importer program, as
				described in subsection (a), for such fiscal year.
										(B)Fee
				scheduleThe Secretary shall establish in each such fiscal year a
				fee schedule to include all reimbursable expenses, including an hourly rate for
				salaries and expenses for government personnel carrying out of such activities,
				as well as a rate to cover indirect costs necessary for the efficient conduct
				of such activities. The Secretary’s publication of the fee schedule under
				paragraph (1) shall be accompanied by a written explanation of the methodology
				for determining each fee on the fee schedule.
										(C)Other
				considerationsIn establishing the fee schedule for a fiscal
				year, the Secretary shall also consider the need to account for any adjustment
				of fees under paragraph (3) and such other factors as the Secretary determines
				appropriate.
										(3)Adjustment of
				feesThe Secretary may provide for the waiver or reduction of
				fees under this subsection based on financial hardship or other circumstances
				as determined appropriate by the Secretary.
									(4)Compliance with
				international agreementsNothing in this section shall be
				construed to authorize the assessment of any fee inconsistent with the
				agreement establishing the World Trade Organization or any other treaty or
				international agreement to which the United States is a party.
									(c)Crediting and
				availability of feesFees collected for each fiscal year under
				this section shall be credited to a fund, hereby established in the Treasury of
				the United States and to be known as the Food and Drug Administration
				Food User Fee Account, and shall be available in accordance with
				appropriations Acts until expended, without fiscal year limitation. Such fees
				shall be made available solely to carry out the activities by the Center for
				Food Safety and Applied Nutrition and related activities of the Office of
				Regulatory Affairs related to the voluntary qualified importer program.
								(d)Collection of
				fees
									(1)In
				generalThe Secretary shall specify in the Federal Register
				notice described in subsection (b)(1) the time and manner in which fees
				assessed under this section shall be collected, but in no case shall a facility
				be required to pay a reimbursable fee less than 60 days after the date of
				receipt of a notice from the Secretary assessing such fee.
									(2)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under this section within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				provisions of subchapter II of chapter 37 of title 31, United States
				Code.
									(e)Annual report to
				CongressNot later than 90 days after the end of each fiscal year
				for which fees are assessed under this section, the Secretary shall submit a
				report to the Committee on Health, Education, Labor, and Pensions of the United
				States Senate and the Committee on Energy and Commerce of the United States
				House of Representatives, that includes a description of fees assessed and
				collected for each such fiscal year and a summary description of the entities
				paying such fees and the types of business in which such entities
				engage.
								.
				(b)Export
			 certification fees for foods and animal feed
				(1)Authority for
			 export certifications for food, including animal feedSection
			 801(e)(4)(A) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 381(e)(4)(A)) is amended—
					(A)in the matter
			 preceding clause (i), by striking a drug, and inserting a
			 food, drug;
					(B)in clause (i), by
			 striking exported drug, and inserting exported food,
			 drug,; and
					(C)in clause (ii), by striking the
			 drug and the drug, and inserting the food,
			 drug and the food, drug,, respectively.
					(2)Treatment of
			 feesSection 801(c)(4) of
			 such Act (21 U.S.C. 381(3)(4)) is amended—
					(A)in subparagraph
			 (B), by striking all that follows the first sentence; and
					(B)by adding at the
			 end the following:
						
							(C)(i)In the case of fees collected for a fiscal
				year pursuant to this paragraph for certification of exported drugs, animal
				drugs, or devices, the fees shall be credited to the appropriation account for
				salaries and expenses of the Food and Drug Administration and be available in
				accordance with appropriations Acts until expended, without fiscal year
				limitation. To cover the cost of issuing such certifications, such sums as
				necessary may be transferred from such appropriation account for salaries and
				expenses of the Food and Drug Administration without fiscal year limitation to
				such appropriation account for salaries and expenses with fiscal year
				limitation.
								(ii)In the case of fees collected for a
				fiscal year pursuant to this paragraph for the certification of exported foods,
				the fees shall be credited to the Food and Drug Administration Food User Fee
				Account and be available in accordance with appropriations Acts until expended,
				without fiscal year
				limitation.
								.
					(3)Clarification of
			 certificationSection 801(e)(4) of such Act (21 U.S.C.
			 381(e)(4)), as amended by paragraph (2), is further amended by adding at the
			 end the following:
					
						(D)For purposes of this paragraph, a
				certification by the Secretary shall be made on such basis, and in such form
				(including a publicly available listing) as the Secretary determines
				appropriate.
						.
				13.Biennial
			 registration renewalSection
			 415(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d(a)) is
			 amended—
			(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
			(2)by inserting after
			 paragraph (2) the following:
				
					(3)Biennial
				registration renewalOn a biennial basis, a registrant that has
				submitted a registration under paragraph (1) shall submit to the Secretary a
				renewal registration containing the information described in paragraph (2). The
				Secretary may provide for an abbreviated registration renewal process for any
				registrant that has not had any changes to such information since the
				registrant submitted the preceding registration or registration renewal for the
				facility
				involved.
					.
			14.Mandatory recall
			 authority
			(a)In
			 generalSection 417 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350f) is amended by adding at
			 the end the following:
				
					(l)Recall of
				reportable food
						(1)Voluntary
				proceduresIf the Secretary
				determines that there is a reasonable probability that the use of or exposure
				to an article of food (other than infant formula) will cause serious adverse
				health consequences, the Secretary shall provide the responsible party that
				produced or processed packed or held the reportable food with an opportunity
				to—
							(A)cease distribution
				of such article;
							(B)notify all
				persons—
								(i)producing,
				manufacturing, packing, processing, preparing, treating, packaging,
				distributing, or holding such articles; or
								(ii)to which such
				article has been distributed, transported, or sold, to immediately cease
				distribution of such article;
								(C)recall such
				article;
							(D)provide, in
				consultation with the Secretary and where deemed necessary, notice to consumers
				to whom such article was, or may have been, distributed; and
							(E)take any
				combination of the above measures, as appropriate in the circumstances.
							The
				Secretary may not delegate recall authority under this subsection to any person
				other than the Commissioner.(2)Pre-hearing
				order to cease distribution and give noticeIf the responsible
				party refuses to or does not voluntarily cease distribution, make notification,
				recall such article, or provide notice to consumers as applicable, the
				Secretary may, by order, require, as the Secretary deems necessary, such person
				to—
							(A)immediately cease
				distribution of such article;
							(B)immediately notify
				all persons—
								(i)producing,
				manufacturing, packing, processing, preparing, treating, packaging,
				distributing, or holding such articles; or
								(ii)to which such
				article has been distributed, transported, or sold, to immediately cease
				distribution of such article; or
								(C)immediately take
				the actions specified in both subparagraphs (A) and (B).
							(3)Notification of
				consumers by secretaryThe Secretary may, as the Secretary deems
				necessary, provide notice to consumers to whom such article was, or may have
				been, distributed.
						(4)Hearing on
				orderThe Secretary shall provide the responsible party subject
				to an order under paragraph (2) with an opportunity for a hearing, to be held
				as soon as possible but not later than 2 days after the date of the issuance of
				the order, on the actions required by the order and on why the article that is
				the subject of the order should not be recalled.
						(5)Post-hearing
				recall order
							(A)Amendment of
				orderIf, after providing opportunity for a hearing under
				paragraph (4), the Secretary determines that removal of the product is
				necessary, the Secretary, as the Secretary deems necessary, may—
								(i)amend the order to
				require recall of such article or other appropriate action;
								(ii)specify a
				timetable in which the recall shall occur;
								(iii)require periodic
				reports to the Secretary describing the progress of the recall; and
								(iv)provide notice to
				consumers to whom such article was, or may have been, distributed.
								(B)Vacating of
				orderIf, after such a hearing, the Secretary determines that
				adequate grounds do not exist to continue the actions required by the order,
				the Secretary shall vacate or modify the order.
							(6)Failure To
				comply with recall orderAny person who does not comply with a
				recall order under this subsection shall be liable to a fine not to exceed
				$10,000 for each day of such noncompliance or to a term of imprisonment not
				exceeding 6 months, or both.
						(7)Remedies not
				exclusiveThe remedies provided in this subsection shall be in
				addition to and not exclusive of other remedies that may be available.
						(8)CooperationThe
				Secretary shall work with the Secretary of Agriculture and State and local
				public health officials in carrying out this
				subsection.
						.
			(b)Prohibited
			 ActsSection 301 of such Act (21 U.S.C. 331 et seq.), as amended
			 by sections 4(d), 5(b), and 9(b), is further amended by adding at the end the
			 following:
				
					(rr)The refusal or failure to follow an order
				under section
				417(l).
					.
			15.Building
			 capacity of foreign governments
			(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall, within 2 years
			 after the date of the enactment of this Act, develop a comprehensive plan to
			 expand the technical, scientific, and regulatory capacity of foreign
			 governments, and their respective food industries, from which foods are
			 exported to the United States.
			(b)ConsultationIn
			 developing the plan under subsection (a), the Secretary shall consult with the
			 Secretary of Agriculture, the Secretary of State, the Secretary of Treasury,
			 and the Secretary of Commerce, and representatives of the food industry and
			 nongovernmental organizations that represent the interests of consumers, and
			 other stakeholders.
			(c)PlanThe
			 plan developed under subsection (a) shall include, as appropriate, the
			 following:
				(1)Recommendations for
			 bilateral and multilateral agreements, including provisions to provide for
			 responsibility of exporting countries to ensure the safety of food.
				(2)Provisions for
			 electronic data sharing.
				(3)Provisions for
			 reciprocal inspectional authority.
				(4)Training of
			 foreign governments and ingredient and food producers on United States
			 requirements for safe food.
				(5)Recommendations to
			 harmonize requirements under the Codex Alimentarius.
				(6)Provisions for the
			 multilateral acceptance of laboratory methods and detection techniques.
				16.Domestic
			 capacity building and annual report on food safety programs
			(a)In
			 generalThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall, not later than December 31 of each year
			 following the first full year after the date of the enactment of this Act, and
			 annually thereafter, submit to the Congress a report on the following:
				(1)Progress in
			 implementing the food protection plan and the import safety action plan issued
			 in November 2007.
				(2)Progress in
			 modernizing good manufacturing practice regulations for food.
				(3)Progress in
			 implementing the requirements and programs required under this Act.
				(4)Adequacy of
			 resources available to the Secretary to ensure the safety of the food
			 supply.
				(5)Adequacy of
			 laboratory facilities available to the Secretary to conduct analyses on food
			 and progress in the development of rapid detection technologies.
				(6)Progress in
			 modernizing the information technology used by the Secretary for food safety
			 related activities and progress in developing and implementing modern
			 information technology systems for the review and processing of foods offered
			 for importation into the United States.
				(7)Food safety research projects conducted
			 during the previous year, including the extent to which these projects have
			 helped identify potential food safety hazards and have provided appropriate
			 preventive control steps to address such hazards.
				(8)Federal-State coordination on food safety
			 activities and proposals to improve the effectiveness of such Federal-State
			 partnerships, including with respect to information sharing, conducting
			 inspections, performing analysis and sampling, and conducting education and
			 outreach.
				(9)Progress in increasing coordination between
			 relevant Federal, State, and local agencies responsible for food safety.
				(b)Annual food
			 safety improvement planIn
			 addition to the annual report to Congress under subsection (a), the Secretary
			 shall submit a plan for improving food safety infrastructure. Such plan shall
			 include steps to address inadequacies as described in the annual report.
			17.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $50,000,000 as necessary to carry out this
			 Act.
		
